                  Case 2:20-cv-11735-MCS-AGR Document 1 Filed 12/29/20 Page 1 of 6 Page ID #:1



                      1   MANATT, PHELPS & PHILLIPS, LLP
                          CHRISTINE M. REILLY (Bar No. CA 226388)
                      2   E-mail: CReilly@manatt.com
                          ALEXANDRA N. KRASOVEC (Bar No. CA 279578)
                      3   E-mail: AKrasovec@manatt.com
                          KRISTIN HAULE (Bar No. CA 312139)
                      4   E-mail: KHaule@manatt.com
                          2049 Century Park East
                      5   Suite 1700
                          Los Angeles, California 90067
                      6   Telephone:    310.312.4000
                          Facsimile:    310.312.4224
                      7
                          Attorneys for Defendants
                      8   WAVE PLASTIC SURGERY CENTER, INC.; WAVE
                          PLASTIC SURGERY CENTER ARCADIA, INC.;
                      9   WAVE PLASTIC SURGERY CENTER IRVINE, INC.;
                          AND WAVE PLASTIC SURGERY CENTER R.H.,
                     10   INC.
                     11
                                                         UNITED STATES DISTRICT COURT
                     12
                                                        CENTRAL DISTRICT OF CALIFORNIA
                     13
                                                              WESTERN DIVISION
                     14

                     15
                          SERA KIM, as an individual and on behalf of     Case No. 2:20-cv-11735
                     16   all others similarly situated,
                                                                          CLASS ACTION
                     17                    Plaintiff,
                                                                          DEFENDANTS WAVE PLASTIC
                     18          v.                                       SURGERY CENTER, INC.; WAVE
                                                                          PLASTIC SURGERY CENTER
                     19   WAVE PLASTIC SURGERY CENTER, INC.,              ARCADIA, INC.; WAVE PLASTIC
                          a California corporation; WAVE PLASTIC          SURGERY CENTER IRVINE, INC.;
                     20   SURGERY CENTER ARCADIA, INC., a                 AND WAVE PLASTIC SURGERY
                          California corporation; WAVE PLASTIC            CENTER R.H., INC.’S NOTICE OF
                     21   SURGERY CENTER IRVINE, INC., a                  REMOVAL
                          California corporation; WAVE PLASTIC
                     22   SURGERY CENTER R.H., INC., a California         [Removal of civil action from Superior
                          corporation; WAVE PLASTIC SURGERY               Court of California, County of Los Angeles,
                     23   CENTER SAN FRANCISCO, INC., a                   Case No. 20STCP02376]
                          California corporation; and DOES 1 through
                     24   50, inclusive,                                  [Filed concurrently with:
                                                                          (1) Declaration of Sunny Gao;
                     25                    Defendants.                    (2) Wave Plastic Surgery Center San
                                                                          Francisco, Inc.’s Consent to Removal
                     26                                                   (3) Notice of Interested Parties and
                                                                          Corporate Disclosure Statement; and
                     27                                                   (4) Proof of Service]

                     28
MANATT, PHELPS &
 PHILLIPS, LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               NOTICE OF REMOVAL
                  Case 2:20-cv-11735-MCS-AGR Document 1 Filed 12/29/20 Page 2 of 6 Page ID #:2



                      1          Defendants Wave Plastic Surgery Center, Inc.; Wave Plastic Surgery Center Arcadia, Inc.;
                      2   Wave Plastic Surgery Center Irvine, Inc.; and Wave Plastic Surgery Center R.H., Inc., pursuant to
                      3   28 U.S.C. Section 1441, remove to this Court the state action described below, which is within
                      4   the original jurisdiction of this Court and properly removed pursuant to 28 U.S.C. Sections 1331,
                      5   1332, 1441, 1446, and 1453. Pursuant to 28 U.S.C. Section 1446(d), copies of this Notice of
                      6   Removal are being served upon counsel for Plaintiff Sera Kim (“Plaintiff”) and filed with the
                      7   Clerk of the California Superior Court for the County of Los Angeles. Pursuant to 28 U.S.C.
                      8   Section 1446(b)(2)(a), Defendant Wave Plastic Surgery Center San Francisco, Inc., the only
                      9   Defendant not a party to this removal, consents to this removal. See Consent to Removal, filed
                     10   concurrently herewith.
                     11                 PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL
                     12          1.     On July 27, 2020, Plaintiff filed a putative class action captioned Kim v. Wave
                     13   Plastic Surgery Center Inc., et al, Case No. 20STCP02376, against Defendants Wave Plastic
                     14   Surgery Center, Inc.; Wave Plastic Surgery Center Arcadia, Inc.; Wave Plastic Surgery Center
                     15   Irvine, Inc.; Wave Plastic Surgery Center R.H., Inc.; and Wave Plastic Surgery Center San
                     16   Francisco, Inc. (collectively “Wave” or “Defendants”).
                     17          2.     Service of the Summons and Complaint was unsuccessfully attempted via
                     18   “substituted service” on all Defendants (except Wave Plastic Surgery Center San Francisco, Inc.)
                     19   in September of 2020. See Exhibits 1-2 (Los Angeles Superior Court case docket). According to
                     20   the proof of service, Wave Plastic Surgery Center San Francisco, Inc. was served via personal
                     21   service on September 4, 2020 at 11:45 AM.
                     22          3.     According to the Proofs of Service, Plaintiff attempted to serve Defendants (except
                     23   the San Francisco entity) via “substituted service” by leaving the documents with someone named
                     24   “Lillian Zhang” at the business address 3680 Wilshire Blvd. # 202, Los Angeles, CA 90010 and
                     25   by thereafter mailing copies of the documents to the same address. See Exhibits 1-2.
                     26

                     27

                     28
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                         -2-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                NOTICE OF REMOVAL
                  Case 2:20-cv-11735-MCS-AGR Document 1 Filed 12/29/20 Page 3 of 6 Page ID #:3



                      1           4.      Defendants’ (except for the San Francisco entity’s) agent for service of process is
                      2   “Peter G. Lee” not “Lillian Zhang.” See Exhibit 3 (Secretary of State filings).1 Moreover, the
                      3   address and suite number on the proofs of service is not the service address listed on the Secretary
                      4   of State filings for Wave Plastic Surgery Center Arcadia, Inc.; Wave Plastic Surgery Center
                      5   Irvine, Inc.; or Wave Plastic Surgery Center R.H., Inc. See id.
                      6           5.      Pursuant to California Code of Civil Procedure Section 416.10, in relevant part, a
                      7   summons may be served on a corporation to (1) its agent for service of process; or (2) the
                      8   president, chief executive officer, or other head of the corporation, a vice president, a secretary or
                      9   assistant secretary, a treasurer or assistant treasurer, a controller or chief financial officer, a
                     10   general manager, or a person authorized by the corporation to receive service of process. Lillian
                     11   Zhang is none of these. See Declaration of Sunny Gao ¶ 3.
                     12           6.      Pursuant to California Corporations Code Section 1702, if Plaintiff cannot serve a
                     13   California corporation with reasonable diligence, and produces an affidavit to that effect, it may
                     14   serve the corporation by delivering the process by hand to the Secretary of State. Plaintiff has not
                     15   produced any such affidavit or proof that it served Defendants via the Secretary of State.
                     16           7.      Therefore, service of the summons and complaint were never properly effectuated
                     17   on Wave Plastic Surgery Center, Inc.; Wave Plastic Surgery Center Arcadia, Inc.; Wave Plastic
                     18   Surgery Center Irvine, Inc.; or Wave Plastic Surgery Center R.H., Inc.
                     19           8.      As such, the 30-day timeframe for removal outlined in 28 U.S.C. § 1446(b)(1) has
                     20   not yet commenced, and this removal is timely.
                     21           9.      A true and correct copy of the Register of Actions in the State Court Proceeding is
                     22   attached to this Notice as Exhibit 1.
                     23
                          1
                     24     The Court may properly take judicial notice of corporate formation documents and other
                          corporate documents filed with the California Secretary of State. See KZSA Broad., Inc v.
                     25   Immaculate Heart Radio Educ. Broad., Inc., No. 2:10-CV-01213-GEB, 2010 WL 5344620, at *2
                          (E.D. Cal. Dec. 20, 2010) (taking judicial notice of corporate formation documents filed with the
                     26   California Secretary of State as matters of public record); Grassmueck v. Barnett, 281 F. Supp. 2d
                          1227, 1232 (W.D. Wash. 2003) (noting that certified public records kept by Secretaries of State
                     27   “fall directly into the category of items that the Ninth Circuit generally considers proper for
                          judicial notice.”)
                     28
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                             -3-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                   NOTICE OF REMOVAL
                  Case 2:20-cv-11735-MCS-AGR Document 1 Filed 12/29/20 Page 4 of 6 Page ID #:4



                      1          10.     True and correct copies of the pleadings, proofs of service, and orders that were
                      2   pulled from the State Court Proceeding docket are attached to this Notice as Exhibit 2.
                      3          11.     True and correct copies of Defendants’ business filings, which were pulled from
                      4   the California Secretary of State’s website are attached to this Notice as Exhibit 3.
                      5                                               JOINDER
                      6          12.     The only other Defendant to this Action, Wave Plastic Surgery Center San
                      7   Francisco, Inc., consents to this removal. See Consent to Removal, filed concurrently herewith.
                      8   According to the Proof of Service filed on the State Court docket, Wave Plastic Surgery Center
                      9   San Francisco, Inc.’s agent for service of process was served with the summons and complaint via
                     10   personal service on September 4, 2020 at 11:45 AM.
                     11                               THE COMPLAINT’S ALLEGATIONS
                     12          13.     This action is a putative class action against Defendants on behalf of those who
                     13   received one or more text message advertisement(s) from the named defendants (or an affiliate,
                     14   subsidiary, or agent of the named defendants) without having provided express written consent.
                     15   Compl. ¶ 29. Plaintiff’s Complaint alleges only one cause of action for violations of the
                     16   Telephone Consumer Protection Act. See Compl. at 1, 9.
                     17          14.     The Complaint seeks trebled statutory damages, attorneys’ fees and costs, interest,
                     18   and injunctive relief. See Compl. at Prayer.
                     19          15.     Defendants dispute Plaintiff’s allegations, believe the Complaint lacks merit, and
                     20   deny that Plaintiff or the putative class members have been harmed in any way.
                     21                              FEDERAL QUESTION JURISDICTION
                     22          16.     This Court has original jurisdiction over “all civil actions arising under the
                     23   Constitution, law, or treaties of the United States.” 28 U.S.C. § 1331.
                     24          17.     The first and only cause of action in the Complaint alleges a violation of the
                     25   Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. This Court has federal question
                     26   jurisdiction over that claim. Mims v. Arrow Fin. Svcs., LLC, 565 U.S. 368 (2012) (federal courts
                     27   have federal question jurisdiction over TCPA claims).
                     28
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                          -4-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 NOTICE OF REMOVAL
                  Case 2:20-cv-11735-MCS-AGR Document 1 Filed 12/29/20 Page 5 of 6 Page ID #:5



                      1                                        CAFA JURISDICTION
                      2          18.     This action is within the original jurisdiction of this Court, and removal is
                      3   therefore also proper under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §
                      4   1332(d), which grants district courts original jurisdiction over class actions in which the amount
                      5   in controversy exceeds $5,000,000 and any member of the class of plaintiffs is a citizen of a State
                      6   different from any defendant. As set forth below, this action satisfies each of the requirements of
                      7   Section 1332(d)(2) for original jurisdiction under CAFA.
                      8          19.     Covered Class Action. This action meets the CAFA definition of a class action,
                      9   which is “any civil action filed under [R]ule 23 of the Federal Rules of Civil Procedure or similar
                     10   State statute or rule of judicial procedure.” 28 U.S.C. §§ 1332(d)(1)(B); 1453(a)&(b).
                     11   (Complaint ¶ 1).
                     12          20.     Diversity. The required diversity of citizenship under CAFA is satisfied because
                     13   “any member of a class of plaintiffs is a citizen of a State different from any defendant.” 28
                     14   U.S.C. § 1332(d)(2)(A). Plaintiff purports to represent a nationwide class. Compl. ¶¶ 29, 32.
                     15   Defendants are California corporations with principal place of businesses in California. Thus, the
                     16   diversity requirements of CAFA are satisfied. 28 U.S.C. § 1332(d)(2)(A).
                     17          21.     Class Action Consisting of More than 100 Members. Plaintiff alleges the class
                     18   consists of “tens of thousands of persons dispersed throughout the United States.” Compl. ¶ 32.
                     19   Thus, the class, as alleged, consists of more than 100 members.
                     20          22.     Amount in Controversy. Under CAFA, the claims of the individual class members
                     21   are aggregated to determine if the amount in controversy exceeds the required “sum or value of
                     22   the $5,000,000, exclusive of interest and costs.” 28 U.S.C. §§ 1332(d)(2), (d)(6). Plaintiffs seek
                     23   trebled statutory damages. Compl. at Prayer. Minimum statutory damages under the TCPA are
                     24   $500 per violation and trebled statutory damages under the TCPA are up to $1500 per TCPA
                     25   violation. 47 U.S.C. § 227(b)(3)(B)-(C). Plaintiff alleges the class consists of “tens of thousands
                     26   of persons.” Compl. ¶ 32. Ten thousand one persons times $500 minimum statutory damages
                     27   exceeds $5 million. Therefore, as alleged, the amount in controversy satisfies CAFA’s
                     28   jurisdictional threshold.
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                          -5-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 NOTICE OF REMOVAL
                  Case 2:20-cv-11735-MCS-AGR Document 1 Filed 12/29/20 Page 6 of 6 Page ID #:6



                      1                                            CONCLUSION
                      2          23.     Defendants Wave Plastic Surgery Center, Inc.; Wave Plastic Surgery Center
                      3   Arcadia, Inc.; Wave Plastic Surgery Center Irvine, Inc.; and Wave Plastic Surgery Center R.H.,
                      4   Inc.; having satisfied all requirements for removal pursuant to 28 U.S.C. §§ 1331, 1332, 1441,
                      5   1446, and 1453, respectfully submit this Notice of Removal, request that the Action be removed,
                      6   and request that the Court assume full jurisdiction over the case herein as provided by law.
                      7          WHEREFORE, Defendants Wave Plastic Surgery Center, Inc.; Wave Plastic Surgery
                      8   Center Arcadia, Inc.; Wave Plastic Surgery Center Irvine, Inc.; and Wave Plastic Surgery Center
                      9   R.H., Inc. give notice that the above-described action pending against them in the Superior Court
                     10   for the County of Los Angeles is removed to this Court.
                     11

                     12   Dated: December 29, 2020                          MANATT, PHELPS & PHILLIPS, LLP
                     13

                     14                                                     By: /s/ Kristin E. Haule
                                                                                Christine M. Reilly
                     15                                                         Alexandra N. Krasovec
                                                                                Kristin E. Haule
                     16                                                         Attorneys for Defendants
                                                                                WAVE PLASTIC SURGERY CENTER,
                     17                                                         INC.; WAVE PLASTIC SURGERY
                                                                                CENTER ARCADIA, INC.; WAVE
                     18                                                         PLASTIC SURGERY CENTER IRVINE,
                                                                                INC; AND WAVE PLASTIC SURGERY
                     19                                                         CENTER R.H., INC.
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                         -6-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                NOTICE OF REMOVAL
